1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                    CENTRAL DISTRICT OF CALIFORNIA
10                                            WESTERN DIVISION
11

12   MIGUEL ALBERTO SALAZAR,                      )   No. CV 18-8144-MWF (PLA)
                                                  )
13                           Petitioner,          )   JUDGMENT
                                                  )
14                 v.                             )
                                                  )
15   W.L. MONTGOMERY, Warden,                     )
                                                  )
16                           Respondent.          )
                                                  )
17

18        Pursuant      to     the    Order   accepting   the   Magistrate   Judge’s   Report   and
19   Recommendation,
20        IT IS ADJUDGED that the Petition in this matter is dismissed with prejudice.
21

22   DATED: May 30, 2019                                  ___________________________________
                                                                MICHAEL W. FITZGERALD
23                                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
